Citation Nr: 0700074	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  02-01 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for vertigo and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to 
August 1993 and from May 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was last before the Board in 
December 2005, when it was remanded for specified further 
development which has not yet been accomplished.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case was remanded by the Board in December 2004 and 
December 2005, in both cases primarily to determine whether 
the veteran's dizziness and vertigo could be related to his 
"complaints of left ear pain associated with dizziness 
during the summer of 1997, or is otherwise related to 
service."  Both remands raised issues that required the 
expertise of a medical examiner, but the subsequent medical 
opinions failed to adequately address these issues.  

Although the April 2006 addendum to the May 2005 VA 
examination report indicates that the appellant's symptoms of 
dizziness had resolved, it is silent on the issue of the 
appellant's vertigo.  There is also no indication from the 
record that the appellant's claims file was reviewed prior to 
completion of the April 2006 addendum and is contrary to the 
instructions in the December 2005 Board remand in that 
regard.  The failure of the AMC to comply with the Board's 
directive in this matter and ensure that the VA examiner 
answered the medical questions posed by the earlier remand 
constitutes a violation of the appellant's due process 
rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him with 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  The AMC or RO must make arrangements 
with the appropriate VA medical facility 
for the appellant's claim file to be 
reviewed by the same physician who 
conducted the examinations of the 
appellant in May 2005 and again in April 
2006.  

If that physician is no longer available, 
the AMC or RO should make arrangements for 
an examination of the appellant by another 
VA examiner to determine the nature, 
extent, and etiology of any vertigo found.  

The claims file should be provided to the 
reviewer/examiner in conjunction with the 
review/examination, and the 
reviewer/examiner must annotate that the 
claims file was made available for review, 
and that pertinent documents therein were 
reviewed in connection with the 
preparation of the opinion requested 
below.  If the previous examining 
physician deems it necessary to conduct an 
examination of the appellant for the 
purpose of providing the requested 
opinions, this examination should be 
scheduled as soon as practicable.  All 
clinical findings necessary for a 
comprehensive disability rating must be 
reported as part of any current 
examination.

The reviewer/examiner must address the 
following medical questions:

Is it at as least as likely as not that 
the appellant's complaints of vertigo are 
a current chronic disease entity versus 
symptomatology of a separate disease 
entity?  In numerical terms, "at least as 
likely as not" means a "50 percent 
probability or greater."  If the 
complaints of vertigo have fully resolved 
or if they are merely a transient entity 
that only accompany the use of certain 
medication, the examiner should so state.  
In particular, the examiner should 
indicate whether the use of any medication 
is required on such an ongoing basis that 
its use has created a separate disease 
entity manifested by vertigo.

If the appellant's vertigo is considered 
to be a separate disease entity, is it at 
least as likely as not that any vertigo 
found on examination is related to service 
or to a service-connected disorder on any 
basis?  For purposes of completeness and 
compliance with the prior remands, the 
examiner should specifically address the 
issue of whether these complaints could be 
related to the appellant's in-service 
complaints of left ear pain associated 
with dizziness, which was ultimately 
diagnosed as atypical vertigo-otalgia, 
likely secondary to temporomandibular 
joint.  The examiner should also 
specifically address whether there is any 
such relationship to the appellant's 
service-connected low back disorder.

5.  After all appropriate development has 
been completed, the AMC should 
readjudicate the current claim. If the 
claim remains denied, the veteran should 
be provided with a supplemental statement 
of the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

